Title: From Thomas Jefferson to Robert Fulton, 15 August 1808
From: Jefferson, Thomas
To: Fulton, Robert


                  
                     Sir 
                     
                     Monticello Aug. 15. 08.
                  
                  Immediately on the reciept of your letter of the 5th. I wrote to the Secretary of the Navy recommending a compliance with your request of the workmen. although no public servant could justify the risking the safety of an important seaport solely on untried means of defence, yet I have great confidence in those proposed by you as additional to the ordinary means. their small cost too, in comparison with the object, ought to overrule those rigorous attentions to keep within the limits of our appropriations which have probably weighed with the Secretary in declining the proposition. you are sensible too, that harrassed as the offices are daily by the visions of unsound heads, even those solid inventions destined to better our condition, feel the effects of being grouped with them. wishing every success to your experiment I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               